       Case 4:20-cv-01122-MWB-EBC Document 5 Filed 07/10/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEYON PRUITT-BOYETTE,                                        No. 4:20-CV-01122

                 Petitioner,                                 (Judge Brann)

         v.

WILLIAM P. BARR,

                 Respondent.

                                              ORDER

                                          JULY 10, 2020

       AND NOW, upon preliminary consideration of the petition for writ of habeas

corpus pursuant 28 U.S.C. § 22411 filed by Petitioner Keyon Pruitt-Boyette

(“Petitioner”) in which he challenges his federal conviction and sentence entered in

the United States District Court for the Western District of New York2 on the

grounds that, inter alia, Respondent failed to prove beyond a reasonable doubt that

he was subject to federal investigation, indictment, prosecution, trial, judgment,



1
    “If it plainly appears from the petition and any attached exhibits that the petitioner is not
    entitled to relief in the district court, the judge must dismiss the petition and direct the clerk
    to notify the petitioner.” Rule 4 of Rules Governing Section 2254 Cases in the United States
    District Court. Rule 1(b) permits application of rules to habeas corpus petitions pursuant to
    28 U.S.C. § 2241.
2
    Doc. 1; https://ecf.nywd.uscourts.gov/doc1/12914696646, United States v. Pruittt-Boyette,
    No. 1-17CR159-001 (W.D. NY.), Doc. 222, Amended Judgment in a Criminal Case
    indicating Petitioner plead guilty to Count 1 of the Indictment, Conspiracy to Possess with
    Intent to Distribute, and to Distribute, 28 Grams or More of Cocaine Base in violation of 21
    U.S.C. § 846, 21 U.S.C. § 846(b)(1)(B), and 21 U.S.C. § 841(a)(1) and imposing a term of
    imprisonment of 70 months.
       Case 4:20-cv-01122-MWB-EBC Document 5 Filed 07/10/20 Page 2 of 3




conviction, and imprisonment, and failed to overcome the presumption of

innocence,3 and it appearing from the criminal case electronic docket4 that the

sentencing court entered the amended judgment on September 10, 2019, and that

Petitioner has not filed a Motion to Vacate, Set Aside, or Correct Sentence, pursuant

to 28 U.S.C. § 2255 in the sentencing court, and it appearing that challenges to the

legality of federal convictions or sentences that are allegedly in violation of the

Constitution may generally be brought only in the district of sentencing pursuant to

28 U.S.C. § 2255,5 and it further appearing that there is nothing that would indicate

that the remedy by motion under § 2255 would be inadequate or ineffective such

that the matter should be considered pursuant to §2241,6 and it being well-settled

that if a petitioner improperly challenges a federal conviction or sentence under §




3
    Doc. 1, pp. 28, 44, 62, 78, 105.
4
    https://ecf.nywd.uscourts.gov
5
    “Our Circuit permits access to § 2241 when two conditions are satisfied: First, a prisoner
    must assert a “claim of ‘actual innocence’ on the theory that ‘he is being detained for conduct
    that has subsequently been rendered non-criminal by an intervening Supreme Court decision’
    and our own precedent construing an intervening Supreme Court decision”—in other words,
    when there is a change in statutory caselaw that applies retroactively in cases on collateral
    review. [United States v.] Tyler, 732 F.3d [241] at 246 [(3d Cir. 2013)] (quoting Dorsainvil,
    119 F.3d [245], at 252 [3d Cir. 1997]). And second, the prisoner must be “otherwise barred
    from challenging the legality of the conviction under § 2255.” Id. Stated differently, the
    prisoner has “had no earlier opportunity to challenge his conviction for a crime that an
    intervening change in substantive law may negate.” Dorsainvil, 119 F.3d at 251.” Bruce v.
    Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).
6
    Importantly, § 2255 is not “inadequate or ineffective” merely because the sentencing court
    has previously denied relief. See Dorsainvil, 119 F.3d at 251. Nor do legislative limitations,
    such as statutes of limitation or gatekeeping provisions, placed on § 2255 proceedings render
    the remedy inadequate or ineffective so as to authorize pursuit of a habeas corpus petition in
    this court. Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002); United States v.
    Brooks, 230 F.3d 643, 647 (3d Cir. 2000); Dorsainvil, 119 F.3d at 251.
       Case 4:20-cv-01122-MWB-EBC Document 5 Filed 07/10/20 Page 3 of 3




2241, as is the case here, the petition must be dismissed for lack of jurisdiction,7 IT

IS HEREBY ORDERED that:

       1.     The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is
              DISMISSED for lack of jurisdiction.

       2.     The dismissal is without prejudice to Petitioner’s right to seek relief in
              the sentencing court.

       3.     The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
              this case.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




7
    Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971).
